Title: To Thomas Jefferson from George Jefferson, 11 February 1804
From: Jefferson, George
To: Jefferson, Thomas


               
                  Dear Sir
                  Richmond 11th. Febr. 1804
               
               I have to acknowledge the receipt of your favor of the 7th. inclosing 75$—The coal you require shall be forwarded by the first opportunity; there are however but few vessels I believe, which go from here to Alexa. and fewer still to Washington.
               only 14 hhds of your Tobacco are yet down. the price now is from 6 to 7$ according to quality, or the opinion of it. I hope yours may be supposed to be of the first.
               the wine & some iron from Philadelphia arrived only a few days ago.
               I am Dear Sir Yr. Very humble servt.
               
                  Geo. Jefferson
               
            